UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09891 Dreyfus Opportunity Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 6/30/2009 The following N-Q relates only to the Registrants series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for this series, as appropriate. DREYFUS OPPORTUNITY FUNDS - DREYFUS ENTERPRISE FUND ( Class A, B and C ) - DREYFUS NATURAL RESOURCES FUND ( Class A, B, C and I ) FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Enterprise Fund June 30, 2009 (Unaudited) Common Stocks93.1% Shares Value ($) Consumer Discretionary7.5% Ambassadors Group Citi Trends 10,740 a FGX International Holdings 85,413 a Kenneth Cole Productions, Cl. A Lions Gate Entertainment 29,820 a Lumber Liquidators 27,240 a Peet's Coffee & Tea 20,880 a Pool Texas Roadhouse, Cl. A 29,570 a WMS Industries 7,920 a Consumer Staples2.1% Central Garden & Pet 28,310 a Smart Balance 115,987 a Energy2.1% Arena Resources 21,630 a Boots Coots 122,950 a Natural Gas Services Group 19,620 a Exchange Traded Funds9.6% iShares Russell 2000 Growth Index Fund iShares Russell 2000 Index Fund Financial4.4% American Physicians Danvers Bancorp Hallmark Financial Services 58,500 a MarketAxess Holdings 28,050 a Riskmetrics Group 20,800 a Tower Group Westwood Holdings Health Care14.1% Accelrys 64,580 a Acorda Therapeutics 7,930 a Air Methods 13,580 a Analogic AngioDynamics 20,900 a ATS Medical 153,440 a Bruker 24,680 a Chemed Emeritus 2,690 a Enzon Pharmaceuticals 27,710 a ev3 25,020 a Five Star Quality Care 154,930 a Genomic Health 4,950 a Greatbatch 21,380 a Inspire Pharmaceuticals 37,410 a Medarex 39,400 a Metabolix 89,025 a Natus Medical 32,660 a Odyssey HealthCare 11,630 a PharMerica 7,970 a RTI Biologics 75,840 a SonoSite 14,490 a Varian 5,330 a Vascular Solutions 30,220 a Volcano 27,869 a Zoll Medical 13,120 a Industrials16.2% A.O. Smith Administaff Applied Industrial Technologies Astec Industries 15,130 a Columbus McKinnon 20,420 a Duff & Phelps EnerSys 23,960 a First Advantage, Cl. A 19,850 a Geo Group 10,804 a Great Lakes Dredge and Dock ICF International 31,847 a II-VI 8,860 a Jinpan International Lantronix (warrants) 573 a 0 Layne Christensen 39,730 a Michael Baker 5,180 a Northwest Pipe 20,388 a Orion Marine Group 8,194 a Spherion 88,970 a Team 17,790 a Trex 48,340 a Information Technology24.1% 3PAR 61,730 a Advanced Analogic Technologies 59,540 a AsiaInfo Holdings 8,400 a ATMI 25,950 a Brocade Communications Systems 83,650 a Cogo Group 29,100 a CyberSource 39,260 a DTS 10,730 a Ebix 12,540 a FEI 19,840 a Harris Stratex Networks, Cl. A 45,060 a infoGROUP 61,940 a Intermec 46,180 a Keynote Systems 45,730 a Limelight Networks 59,500 a Liquidity Services 73,098 a Littelfuse 16,520 a Mellanox Technologies 23,570 a Microtune 374,610 a NETGEAR 18,370 a O2Micro International, ADR 164,390 a Patni Computer Systems, ADR Perficient 147,265 a SMART Modular Technologies 81,250 a Techwell 70,080 a Ultratech 33,120 a Verigy 25,740 a Vishay Intertechnology 46,170 a Volterra Semiconductor 19,970 a Materials7.6% Aurizon Mines 37,085 a Balchem H.B. Fuller Landec 62,630 a New Gold 83,650 a Seabridge Gold 47,310 a Sensient Technologies Universal Stainless & Alloy Products 17,630 a Software5.4% Cogent 31,230 a Datalink 58,524 a Double-Take Software 49,685 a JDA Software Group 33,040 a PC-Tel 12,000 a SupportSoft 132,910 a Technitrol ValueClick 27,150 a 285,618 Total Common Stocks (cost $44,126,619) Other Investment4.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,602,000) 2,602,000 b Total Investments (cost $46,728,619) 98.0% Cash and Receivables (Net) 2.0% Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At June 30, 2009, the aggregate cost of investment securities for income tax purposes was $46,728,619. Net unrealized appreciation on investments was $5,526,331 of which $8,187,662 related to appreciated investment securities and $2,661,331 related to depreciated investment securities. STATEMENT OF FINANCIAL FUTURES June 30, 2009 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contract Contracts ($) Expiration at 6/30/2009 ($) Financial Futures Long Russell 2000 Mini 24 1,217,280 September 2009 Various inputs are used in determining the value of the fund's investments relating to FAS 157. These inputs are summarized in the three broad levels listed below Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments) . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2009 in valuing the fund's investments: Level 2 - Other Significant Level 3 -Significant Assets ($) Level 1 -Quoted Prices Observable Inputs Unobservable Inputs Total Investment in Securities: Equity Securities - Domestic - - Equity Securities - Foreign - - Mutual Funds/ETFs Other Financial Instruments+ - Liabilities ($) Other Financial Instruments+ - -  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation), or in the case of options, market value at period end. The fund adopted FASB Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. All changes to accounting policies and disclosures have been made in accordance with FAS 161 and are incorporated for the current period as part of the disclosures within this Note. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded.
